Citation Nr: 1538372	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a right hand disability. 

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a July 2015 videoconference hearing.  A transcript is of record.

The issue of entitlement to service connection for a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 decision denied the Veteran's service connection claim for a right hand injury.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.
 
2.  Evidence received since the September 2008 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand condition. 



CONCLUSIONS OF LAW

1.  The September 2008 decision, which denied the Veteran's claim of entitlement to service connection for a right hand injury, is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a September 2008 decision, the RO denied the Veteran's service connection claim for a right hand injury on the basis that there was no evidence that his pre-existing right hand condition was aggravated by his military service. 

Since the September 2008 decision, the Veteran has submitted additional treatment records and buddy statements.  A VA examination and a negative medical opinion were obtained in August 2012.  The Veteran also provided testimony at the July 2015 hearing, where he described the circumstances of a right hand injury in service and stated that his right hand condition has worsened since that time.  He testified that he did not experience problems with his right hand prior to sustaining the in-service injury. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim.  The Veteran's July 2015 testimony indicates that his right hand condition has increased in severity during service as a result of an in-service injury.  The Board notes that the Veteran's lay statements do not show that his condition was permanently aggravated by service.  However, at the very least, the statements trigger VA's duty to assist.  See Shade, 24 Vet. App. at 117.  Therefore, the Veteran's service connection claim for a right hand condition will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right hand condition has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's claim for service connection must be reviewed de novo.  However, the Board finds that further development is needed prior to adjudicating the claim. 

The Veteran was afforded a VA examination in August 2012, where the examiner provided a diagnosis of right 2nd metacarpal fracture with residual pain.  After reviewing the Veteran's service treatment records, the examiner found that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's service treatment records show that he had a right 2nd metacarpal fracture prior to enlistment, and there is no documentation establishing that his prior hand condition was aggravated by service.  

The Board finds that a new medical opinion should be obtained.  The Veteran's enlistment examination does not show any notation or diagnosis of a right hand defect.  Thus, he is presumed to be sound upon entering service.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record contains evidence that could potentially rebut the presumption of soundness.  Service treatment records from November 1971 show that the Veteran sustained a right 2nd metacarpal fracture in 1968, prior to enlistment.  Therefore, a medical opinion is needed to determine whether there is clear and unmistakable evidence that the Veteran right hand condition existed prior to service and was not aggravated by service.  Additional service treatment records relate to a right hand injury sustained in service, which could be either evidence of aggravation or service incurrence.  Although the August 2012 examiner found that the Veteran's condition was not aggravated by service, the opinion is not adequate for determining whether the presumption of soundness has been rebutted.  Thus, another opinion is needed.  .

Furthermore, at July 2015 hearing, the Veteran testified that he injured his right hand on an ejection seat of a fighter plane in service and has had numbness and difficulty gripping objects ever since.  The Veteran also stated that he did not have any right hand problems prior to the in-service injury.  The August 2012 VA examiner did not consider these assertions. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a medical opinion addressing the Veteran's lay statements should be addressed on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the medical opinion in August 2012 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner.

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a right hand disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting right hand disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed right hand disorder had its onset in service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


